Citation Nr: 9933375	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  94-44 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of a low back injury has 
been submitted.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to service connection for residuals of a neck 
injury as well as his application to reopen a claim for 
service connection for residuals of a low back injury.  The 
veteran timely appealed that determination to the Board.

In December 1996, the Board denied both issues on appeal.  
The veteran, in turn, appealed the Board's decision to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court).  In a 
Memorandum Decision, dated in December 1998, the Court 
affirmed the Board's December 1996 decision as to the claim 
for service connection for residuals of a neck injury, but 
vacated the decision as to the petition to reopen the claim 
for service connection for residuals of a low back injury, 
and remanded that matter to the Board for additional 
proceedings.  The case has been returned to the Board for 
compliance with the Court's Memorandum Decision, a copy of 
which has been associated with the claims file.


REMAND

Initially, the Board notes that in its decision, the Court 
directed that the Board consider the veteran's petition to 
reopen the claim for service connection for residuals of a 
low back injury in light of the decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  However, to avoid prejudice 
to the veteran, and in view of following, the Board finds 
that the RO should address the application of Hodge in the 
first instance.  

Following the return of the remaining issue on appeal to the 
Board, in April 1999, the Board advised the veteran and his 
attorney of the veteran's right to submit additional evidence 
on his behalf.  The veteran was granted extensions of time, 
until September 15, 1999, for the submission of additional 
evidence; he was advised that no further requests for 
extension would be granted unless a motion for good cause 
explaining the delay was received.  Prior to that date, the 
veteran (through his attorney) requested an additional short 
extension of time, indicating that the physician from who a 
medical statement was expected had been on vacation and had 
been unable to complete the report prior to the expiration of 
the time period for submitting additional evidence.  Within a 
few days of the request, the veteran submitted the medical 
report.  Under the circumstances, the Board will accept the 
report as timely based upon good cause shown.  However, 
inasmuch as that evidence was not accompanied by a waiver of 
RO jurisdiction, and may be sufficient to reopen the 
veteran's claim (see 38 C.F.R. § 3.156 (1999)), the RO should 
initially consider the evidence in its adjudication of the 
claim in light of Hodge.  See 38 C.F.R. § 20.1304 (1999).

In addition, in a September 1999 statement, the veteran 
requested that he be afforded a hearing before a Member of 
the Board at the local VA office; however, he did not specify 
whether he desired a hearing before a traveling Member of the 
Board (Travel Board hearing) or via videoconference.  As 
such, while the case is in remand status, the RO clarify what 
type of hearing the veteran desires, and to take all 
necessary action in this regard.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should consider the veteran's 
application to reopen his claim for 
residuals of a low back injury on the 
basis of all pertinent evidence of 
record, to include the July 1999 medical 
report referred to above, and in light 
and all applicable laws, regulations, and 
case law, specifically to include the 
decision of the United States Court of 
Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).

2.  If the benefit sought by the veteran 
continues to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and given 
the appropriate opportunity to submit 
written or other argument in response 
thereto.  

3.  Unless the benefits sought are 
granted to the veteran's satisfaction or 
his request for hearing is withdrawn, the 
RO should then clarify with the veteran 
and his attorney whether he wishes to 
have a Travel Board or a videoconference 
hearing.  Following receipt of a 
response, the RO should undertake all 
necessary actions to schedule and conduct 
the requested hearing before the matter 
is returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is to comply with the Court's 
decision and to ensure that all due process requirements are 
met, and it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


